UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
GWENDOLYN MITCHELL,                       )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                             Case No. 17-cv-00182 (APM)
                                          )
JEROME H. POWELL,       1                 )
Chair of the Federal Reserve              )
                                          )
      Defendant.                          )
_________________________________________ )


                              MEMORANDUM OPINION AND ORDER

I.       INTRODUCTION

         Plaintiff Gwendolyn Mitchell is the Manager of Metadata and Taxonomy Operations at the

Board of Governors of the Federal Reserve System, a position she has held for the past four years.

Plaintiff, an African American woman, alleges discrimination by her employer on the basis of race

and gender. First, she asserts that she was subjected to a hostile work environment by three of her

co-workers, and that Defendant is liable for failing to act in response to her complaints. Second,

she alleges that Defendant retaliated against her after she complained of this treatment by removing

some of her responsibilities and transferring them to other employees. Finally, she maintains that

the decision not to promote her to the role of Assistant Director was both discriminatory and in

retaliation for her protected activity.




1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the court substitutes the current Chair of the Board
of Governors of the Federal Reserve as the defendant in this case.
            Defendant seeks summary judgment as to all claims. For the reasons below, the court

grants Defendant’s motion as to Plaintiff’s claims for hostile work environment and for non-

promotion. However, Plaintiff’s claim for the retaliatory removal of responsibilities can proceed

to trial.

II.         BACKGROUND

            A.     Factual Background

            Plaintiff Gwendolyn Mitchell is the Manager for Metadata and Taxonomy Operations in

the Office of the Chief Data Officer (“OCDO”) at the Federal Reserve Board of Governors, a

position she has held since January 2014. Def.’s Mot. for Summ. J., ECF No. 15 [hereinafter

Def.’s Mot.], Def.’s Stmt. of Uncontested Facts, ECF No. 15-2 [hereinafter Def.’s Facts], ¶ 1; Pl.’s

Opp’n to Def.’s Mot., ECF No. 19 [hereinafter Pl.’s Opp’n], Pl.’s Resp. to Def.’s Facts, ECF No.

19-35 [hereinafter Pl.’s Facts] (uncontested); Def.’s Ex. A, ECF No. 15-3 [hereinafter Def.’s Ex.

A]. A few months into her tenure, Plaintiff began to clash with another OCDO employee, Jeff

Monica, the Assistant Director for Data Strategy and Policy. Pl.’s Opp’n at 3–9; Def.’s Ex. A. As

an Assistant Director, Mr. Monica outranked Plaintiff, but did not act as her supervisor. Def.’s

Mot. at 2; Pl.’s Opp’n at 3; Def.’s Ex. A. During the relevant period, both Plaintiff and Mr. Monica

reported directly to Michael Kraemer, the Chief Data Officer. Def’s Mot. at 2–3; Pl.’s Opp’n at

3; Def.’s Ex. A.

            Plaintiff recounts a series of incidents, starting in October 2014, in which Mr. Monica

yelled at Plaintiff and made rude comments to her at work, often in public settings such as

meetings. See, e.g., Pl.’s Opp’n, Pl.’s Ex. 27, ECF No. 19-27 [hereinafter Mitchell Decl.], ¶ 17

(“Jeff demanded that I assume the sole lead role of the Taxonomy work associated with his project

and drafting a project charter because he wanted ‘one neck to choke.’”); id. (“[H]e began yelling



                                                   2
that he didn’t care about that and that he would influence what went into my performance

appraisal.”); id. ¶ 19 (“Mr. Monica yelled at me rather than allowing me to explain what MDRM

codes and what Fed names were and how important they were.”); id ¶ 20 (“Jeff yelled at me

because he was upset about the progress of the Taxonomy project and continued to discount the

taxonomy and metadata work of my team.”). According to Plaintiff, Mr. Monica’s subordinates,

Irena Zadonsky and Sridhar Dronamraju, also took actions to undermine Plaintiff’s ability to do

her job, including telling Plaintiff’s subordinates not to work with her and excluding Plaintiff from

meetings relevant to her work. See id. ¶ 31 (“Sridhar Dronamraju scheduled and attended EDI

Lite kick-off meetings with the stakeholders without me . . . despite [my] obvious involvement in

the program.”); id. ¶ 29 (“Irena Zadonsky instructed my subordinates not to complete the visual

regarding data use at the Board[, a project which had been assigned to Plaintiff’s team].”); id. ¶ 39

(“Irena Zandosky distributed an organizational chart relating to OCDO that relegated me to a

subservient role in Enterprise Taxonomy Development.”); id. ¶ 40 (“Irena Zadonsky excluded me

from a presentation by Patrick Lamb, an international taxonomy expert.”).

       Plaintiff also offers some evidence that Mr. Monica and his subordinates directed such

behavior toward African American women in particular. See, e.g., Pl.’s Opp’n, Pl.’s Ex. 1, ECF

No. 19-1, at 87 (responding to a deposition question as to when she was convinced that she had

been subject to discrimination, Plaintiff replied that she became aware that the “behavior [was]

being . . . directed at Yinka, Bunmi and myself [all of whom are African American women]”);

Pl.’s Opp’n, Pl.’s Ex 2, ECF No. 19-2 [hereinafter Pl.’s Ex. 2], at 69–70 (describing an incident

where Ms. Zadonsky yelled at Ms. Atkintade, an African American woman); Mitchell Decl. ¶ 20

(stating that Mr. Monica yelled at only Plaintiff at a meeting where Plaintiff and a white woman

were updating Mr. Monica on a project).


                                                 3
         On October 6, 2015, Plaintiff and two colleagues met with Mr. Kraemer to discuss their

concerns about the pattern of harassing behavior. Pl.’s Opp’n at 10; Pl.’s Ex. 1 at 92. At this

meeting, Plaintiff and her colleagues discussed their belief that the behavior was motivated by

discrimination based on race and sex. 2 Pl.’s Opp’n at 10; Pl.’s Ex. 1 at 92. Following this meeting,

Defendant took no steps to address the issues raised. See Def.’s Facts (offering no examples of

actions taken between October 6 and a second meeting on December 4, 2015); Def.’s Mot. (same);

Def.’s Reply to Pl.’s Opp’n, ECF No. 23 [hereinafter Def.’s Reply] (same). Not surprisingly,

Plaintiff continued to experience harassing behavior. In November of 2015, Mr. Monica yelled at

Plaintiff in a meeting, and in a separate incident Ms. Zadonsky excluded Plaintiff and another

African American female colleague from a meeting. Pl.’s Opp’n at 9, 12; Pl.’s Opp’n, Pl.’s Ex.

26, ECF No. 19-26 (email showing the exclusion from a meeting); Mitchell Decl. ¶ 33.

         Additionally, Plaintiff asserts that Mr. Kraemer engaged in retaliatory actions against her

after she complained to him in October 2015. Specifically, she claims that he removed certain

responsibilities from her purview or countenanced such action by Mr. Monica. See, e.g., Pl.’s

Opp’n at 11 (“Mr. Kraemer approved the exclusion of Ms. Mitchell from the Enterprise Data

Inventory Advisory Group.”); id. (“Mr. Kraemer allowed Jeffrey Monica to completely remove

Ms. Mitchell’s responsibility for the modernization of the MDRM codes and Fed names, which

Ms. Mitchell had been overseeing.”); id. (“Mr. Kraemer also signed a memo supporting

Mr. Monica’s        intention     to   decide      all   ‘future     planning      for   MDRM         coding      and

FEDnames/Nomenclature. . . ’”).




2
  Defendant disputes that Plaintiff identified these alleged motivations at the meeting with Mr. Kraemer. Def.’s Mot.
at 18–19, n.13. However, as Defendant correctly point out, the court must view the evidence in the light most favorable
to Plaintiff as the non-moving party and therefore assumes Plaintiff raised concerns about discrimination to
Mr. Kraemer. Id.; United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

                                                          4
          Plaintiff raised her concerns again on December 4, 2015, in a meeting with Mr. Kraemer

and Donald Hammond, Mr. Kraemer’s supervisor. Def.’s Mot., Def’s Ex. P, ECF No. 15-18, at

5–6. No immediate actions were taken in response to the complaints. See Def.’s Facts (offering

no examples of actions taken between the second meeting on December 4, 2015 and “early” 2016

when a consultant was hired to conduct a “climate assessment”); Def.’s Mot. (same); Def.’s Reply

(same).

          In early 2016, Defendant hired a third-party contractor, ADR Vantage, to conduct a

“climate assessment” of the OCDO. Def.’s Facts ¶ 27; Pl.’s Facts (uncontested). The parties

dispute whether this was done in response to Plaintiff’s complaints. Compare Def.’s Facts ¶ 27

(“[T]he OCDO engaged an outside consultant, ADR Vantage, to conduct a climate

assessment . . . based on workplace tensions . . . including complaints raised by plaintiff in late

2015”) with Pl.’s Opp’n at 26 (“Mr. Kraemer contended at his deposition that [the climate

assessment] was not conducted because of Ms. Mitchell’s complaints of race discrimination.”).

ADR Vantage released a summary report of its findings in June of 2016. Pl.’s Opp’n, Pl.’s Ex.

31, ECF No. 19-31. Defendant issued letters of reprimand based on the findings of the report to

Mr. Monica, Ms. Zadonsky, and Mr. Dronamraju in August 2016. Id.; Pl.’s Opp’n, Pl.’s Ex. 32,

ECF No. 19-32; Pl.’s Opp’n, Pl.’s Ex. 33, ECF No. 19-33.

          In the spring of 2016, before release of the climate assessment results, Plaintiff applied for

a promotion to Assistant Director of Data Management Business Services, also in the OCDO.

Def.’s Mot, Def.’s Ex. J, ECF No. 15-12; Def.’s Ex. A. Plaintiff was one of three finalists for the

position. Def.’s Facts ¶ 24; Pl.’s Facts (uncontested). Defendant ultimately selected Phil Daher,

a white male who had served as the Manager for Information Management at the Federal Reserve




                                                    5
in another division for the preceding nine years. Def.’s Facts ¶ 17; Pl.’s Facts (uncontested); Def.’s

Mot., Def.’s Ex. M, ECF No. 15-15.

       Plaintiff sought Equal Employment Opportunity counseling at the end of June 2016, and

filed a formal administrative complaint in July of that year. Compl., ECF No. 1 [hereinafter

Compl.], ¶ 4; Def.’s Answer, ECF No. 7, ¶ 4.

       B.      Procedural Background

       Plaintiff filed her complaint in this case on January 27, 2017, alleging race and sex

discrimination, hostile work environment, and retaliation under Title VII. See Compl. The parties

conducted substantial discovery, and Defendant filed this Motion for Summary Judgment as to all

claims in March 2018. Def.’s Mot.

III.   LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “genuine dispute” of a “material fact” exists when the fact is “capable of affecting the

substantive outcome of the litigation” and “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Elzeneiny v. District of Columbia, 125 F. Supp. 3d 18, 28

(D.D.C. 2015).

       In assessing a motion for summary judgment, the court considers all relevant evidence

presented by the parties. See Brady v. Office of Sergeant at Arms, 520 F.3d 490, 495 (D.C. Cir.

2008). The court looks at the facts in the light most favorable to the non-moving party and draws

all justifiable inferences in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). If the court determines “no reasonable jury could reach a verdict in her favor,” then

summary judgment is appropriate. Wheeler v. Georgetown University Hosp., 812 F.3d 1109, 1113



                                                  6
(D.C. Cir. 2016). When ruling on a summary judgment motion, courts are “not to make credibility

determinations or weigh the evidence.” Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006).

IV.    DISCUSSION

       A.      Non-Promotion Claim

       The court begins with Plaintiff’s claim for discrimination and retaliation for her non-

promotion to Assistant Director in the spring of 2016. Because Plaintiff has not sufficiently

rebutted Defendant’s evidence of a non-discriminatory and non-retaliatory reason for this decision,

the court grants Defendant summary judgment as to this claim.

       Title VII prohibits federal agencies from discriminating against their employees based on

race, color, or sex. McGrath v. Clinton, 666 F.3d 1377, 1379 (D.C. Cir. 2012); see 42 U.S.C.

§ 2000e-16(a). Title VII also makes it unlawful to retaliate against an employee “because [s]he

has opposed any practice made an unlawful employment practice” by the statute. McGrath, 666
F.3d at 1379–80 (quoting 42 U.S.C. § 2000e-3(a)).

       Where, as here, a plaintiff proffers only indirect evidence of unlawful discrimination or

retaliation to support her Title VII claims, courts apply the burden-shifting framework set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, a plaintiff must

first establish her prima facie case. See Walker v. Johnson, 798 F.3d 1085, 1091 (D.C. Cir. 2015).

To state a prima facie case of race or sex discrimination in the context of an adverse selection

decision, the plaintiff must demonstrate that “‘(1) [s]he is a member of a protected class; (2) [s]he

applied for and was qualified for an available position; (3) despite [her] qualifications [s]he was

rejected; and (4) either someone . . . filled the position or the position remained vacant and the

employer continued to seek applicants.’” Jackson v. Gonzales, 496 F.3d 703, 707 (D.C. Cir. 2007)

(quoting Lathram v. Snow, 336 F.3d 1085, 1088 (D.C. Cir. 2003)); see also Holcomb, 433 F.3d at



                                                 7
895. To state a prima facie case of retaliation, a plaintiff must show that “[1] she engaged in

activity protected by Title VII, [2] the employer took adverse action against her, and [3] the

employer took that action because of [her] protected conduct.” Walker, 798 F.3d at 1091–92.

Once the plaintiff has established her prima facie case, the burden shifts to the employer, who must

identify some “legitimate, non-discriminatory or non-retaliatory reason” for the employment

action, see id. at 1092, which the plaintiff can rebut by showing that the employer’s stated reason

is “merely pretext,” Brown v. Sessoms, 774 F.3d 1016, 1023 (D.C. Cir. 2014).

       This framework, however, is modified at the summary judgment stage: “[O]nce the

employer has claimed a nondiscriminatory reason for its actions, th[e] burden-shifting framework

disappears.” Nurriddin v. Bolden, 818 F.3d 751, 758 (D.C. Cir. 2016); see also Jones v. Bernanke,

557 F.3d 670, 677–78 (D.C. Cir. 2009) (applying same rule in retaliation context). The question

becomes “whether the employee produced sufficient evidence for a reasonable jury to find that the

employer’s asserted nondiscriminatory or non-retaliatory reason was not the actual reason and that

the employer intentionally discriminated or retaliated against the employee.” Walker, 798 F.3d at

1092 (internal quotation marks omitted); see also Brady, 520 F.3d at 493–94 (“[O]nce the

employer asserts a legitimate, non-discriminatory reason, the question whether the employee

actually made out a prima facie case is ‘no longer relevant’ and thus ‘disappear[s]’ and ‘drops out

of the picture.’”) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)).

       Here, Defendant has provided a non-discriminatory, non-retaliatory reason for its decision

to promote Mr. Daher over Plaintiff.       All parties agree that management and supervision

responsibilities were critical to the Assistant Director role. Def.’s Facts ¶¶ 19–21; Pl.’s Facts

(uncontested). Defendant asserts that it selected Phil Daher, a white male, for the position over

Plaintiff because he possessed more management experience and he impressed during the



                                                 8
interview. Def.’s Mot. at 8 (“Mr. Daher was selected for the position based on the strength of his

interview answers and his ‘nine years experience as a manager of a section with significant data

management responsibilities.’”).

       Plaintiff attempts to show this proffered reason is a pretext for discrimination or retaliation

in two ways. First, Plaintiff asserts that she was more qualified for the Assistant Director position

than Mr. Daher. Pl.’s Opp’n at 19, 22. Specifically, Plaintiff argues “it is unclear why Defendant

would choose to select for this Officer position an employee with no data management experience

rather than the candidate with significant expertise in the subject matter area, positive performance

evaluations, [and] strong interview skills.” Id. at 22. Second, she claims that discrepancies in

Defendant’s asserted reasons for selecting Mr. Daher provide evidence of discrimination. Id. at

22–24. The court finds neither argument persuasive.

               1.      Better Qualified

       “A plaintiff may demonstrate that an employer’s proffered non-discriminatory reason is

pretextual by offering evidence regarding [her] qualifications in comparison to those of the

individual or individuals selected.” Coleman v. Johnson, No. 12-CV-01352 (APM), 2015 WL
4751022, at *5 (D.D.C. Aug. 11, 2015), aff’d, No. 15-5258, 2016 WL 3040902 (D.C. Cir. May

18, 2016) (citing Ash v. Tyson Foods, Inc., 546 U.S. 454, 457 (2006)). Although “a disparity in

qualifications, standing alone, can support an inference of discrimination,” it can do so “only when

the qualifications gap is ‘great enough to be inherently indicative of discrimination’—that is, when

the plaintiff is ‘markedly more qualified,’ ‘substantially more qualified,’ or ‘significantly better

qualified’ than the successful candidate.” Hamilton v. Geithner, 666 F.3d 1344, 1352 (D.C. Cir.

2012) (quoting Holcomb, 433 F.3d at 897); see also Adeyemi v. District of Columbia, 525 F.3d
9
1222, 1227 (D.C. Cir. 2008) (stating that “the qualifications gap must be ‘great enough to be

inherently indicative of discrimination’”) (quoting Jackson, 496 F.3d at 707).

       In this case, the gap in qualifications is not so great as to give rise to an “inference of

discrimination.”   Plaintiff does not dispute that Mr. Daher had more overall management

experience. Plaintiff had been a manager for approximately two years at the Federal Reserve

Board when she applied to the Assistant Director position. Def.’s Mot, Def.’s Ex. B, ECF No. 15-

4, at 181; Def.’s Facts ¶ 26; Pl.’s Facts at 4 (uncontested). Before her position at the Board,

Plaintiff had worked in various capacities in the financial and data sectors, but had last supervised

employees approximately 14 years earlier, from May 1999 to April 2000. See Def.’s Mot, Def.’s

Ex. C, ECF No. 15-5 (Plaintiff’s resume). Mr. Daher, by contrast, had been the manager of a

section at the Board for nine years at the time of his application. Def.’s Ex. B, ECF No. 15-4, at

181; Def.’s Facts ¶ 26; Pl.’s Facts at 4 (uncontested). This seven-year difference in management

experience undermines Plaintiff’s assertion that she was more qualified for the position than

Mr. Daher.

       Acknowledging the disparity in general management experience, Plaintiff takes a different

tack. She asserts that the position called for expertise in the subject area of data management,

whereas Mr. Daher’s experience was in a different area, data analytics. Pl.’s Opp’n at 23–24

(arguing that “data analytics is not the same as data management”; “[d]ata managers name,

classify, and organize data, whereas data analysts are users of the data after it has been organized”)

(citing DAMA International, Data Management Body of Knowledge, 17-19 (2nd Ed. 2017)).

Defendant disputes this distinction, responding that data management and data analytics are

“highly interrelated concepts” and “data analysis is a critical component of data management.”

Def.’s Reply at 5 (citing DAMA International, Data Management Body of Knowledge, Chapter



                                                 10
16 § 7.2 (2d Ed. 2017)). The court need not, however, grapple with such fine-grained distinctions.

Courts should not sit as a “super-personnel department” when examining an employer’s decision

between two similarly qualified applicants. See Barbour v. Browner, 181 F.3d 1342, 1346 (D.C.

Cir. 1999). Even assuming there is some degree of distinction between data management and

analytics, Mr. Daher’s experience was clearly in a related field. Indeed, Plaintiff herself admitted

that “reasonable minds [could] disagree about whether [Plaintiff]… or Phil Daher [was] the most

qualified for the position.” Def.’s Ex. B at 183. Given this concession, and Mr. Daher’s more

extensive general management experience, no reasonable jury could find that Plaintiff was

“significantly better qualified for the job.” Aka v. Washington Hosp. Ctr., 156 F.3d 1284, 1294

(D.C. Cir. 1998).

               2.      Differing Explanations

       Plaintiff also urges that Defendant’s “conflicting statements” about Mr. Daher’s experience

and the reasons for his selection give rise to an inference of discrimination. Pl.’s Opp’n at 22–23.

But none of the discrepancies she cites rise to the level of conflicting explanations. For instance,

she notes that the candidate evaluation form completed contemporaneously with the selection

process states that Mr. Daher was chosen because of his “determination, conviction and

conveyance of passion about being part of the new office . . . ,” while other sources, including

Mr. Hammond’s Affidavit and a chart summarizing comments of interviewers, do not discuss

Mr. Daher’s “passion.” Pl.’s Opp’n at 22–23 (emphasis added). Such a trivial difference in

wording does not, however, give rise to an inference of discrimination.

       Additionally, the very sources cited by Plaintiff exhibit a consistency in rationales for

Mr. Daher’s selection. For example, both the candidate evaluation form and Mr. Hammond’s

Affidavit note Mr. Daher’s managerial experience and his data management experience.



                                                11
See Def.’s Mot, Def.’s Ex. N, ECF No. 15-16; Def.’s Ex. P at 4–5. Likewise, Mr. Hammond, in

his Affidavit, cites the strength of Mr. Daher’s interviews as a factor in his hiring, Def.’s Ex. P at

4–5, and a chart summarizing interviewers says the same (though interviewers found Plaintiff to

be a strong candidate as well), Def.’s Mot., Def.’s Ex. K, ECF No. 15-13. In short, the record does

not feature the type of inconsistent explanations for hiring Mr. Daher that would support a

reasonable inference of pretext.

       Finally, Plaintiff takes aim at the “discrepancy” between Mr. Hammond’s testimony that

Mr. Daher had strong experience in “managing data analytics” and her own assertion that “data

analytics is not the same as data management.” Pl.’s Opp’n at 23 (citing Pl.’s Ex. 5, at 145). This

is the same argument the court has already rejected, and the additional assertion that this is also a

discrepancy does not change the analysis.

                                          *       *       *

       Plaintiff has not come forward with sufficient evidence to establish that Defendant’s

proffered reasons for Mr. Daher’s selection are a pretext for discrimination or retaliation. The

court therefore grants Defendant’s motion for summary judgment as to these claims.

       B.      Hostile Work Environment

       The court next turns to Plaintiff’s hostile work environment claim. Defendant argues first

that the harassment Plaintiff complains of does not rise to an actionable hostile work environment

claim. Def.’s Mot. at 10–14. Defendant further asserts that, even if this were not the case,

Defendant cannot be held liable because it was not negligent in its response to her complaints. Id.

at 14–16. The court need not address the second point, because it agrees that Plaintiff has failed

to provide evidence of actions sufficient to constitute a hostile work environment.




                                                 12
       “To prevail on [a hostile work environment] claim [under Title VII], a plaintiff must show

that [her] employer subjected [her] to ‘discriminatory intimidation, ridicule, and insult’ that is

‘sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

abusive working environment.’” Baloch v. Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). In support of her hostile work

environment claim, Plaintiff points primarily to incidents in which Mr. Monica or his subordinates

yelled at her or undermined her ability to perform certain responsibilities. See, e.g., Pl.’s Opp’n at

7 (“[Mr. Monica] yelled at [Plaintiff] and told her she didn’t know what she was talking about and

that the codes weren’t important.”); id. at 8 (“Mr. Monica found another opportunity to yell at

Ms. Mitchell about Enterprise class taxonomy.”); id. at 9 (“[Mr. Monica] accused Ms. Mitchell of

not understanding Enterprise Taxonomy and regularly yelled at her.”); id. at 5–6

(“Mr. Dronamraju . . . did not invite Ms. Mitchell . . . to the kick-off meeting held on July 24,

2015.”); id. at 6 (“Ms. Zadonsky and Mr. Dronamraju ‘openly mocked’ Ms. Mitchell and the

research librarian who supported her.”).

       Though these and other incidents surely made Plaintiff’s day-to-day unpleasant, they do

not rise to the level of a hostile work environment. The Supreme Court has held that “conduct

must be extreme to amount to a change in the terms and conditions of employment.” Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998). In that vein, the D.C. Circuit “has found that even

constant yelling and hostile behavior, and isolated references to a protected status may be

insufficient to support a hostile work environment claim.” Houston v. SecTek, Inc., 680 F. Supp.
2d 215, 224 (D.D.C. 2010), aff’d, 407 F. App’x 490 (D.C. Cir. 2011) (citing George v. Leavitt,

407 F.3d 405, 408, 416–17 (D.C. Cir. 2005) (concluding that multiple occasions where the plaintiff

was shouted at by three separate employees, told to “go back where [she] came from” and that she



                                                 13
“should never have been hired,” and assigned clerical duties that white males were never required

to perform did not rise to the level of severity necessary to find a hostile work environment)); see

also Gray v. Foxx, 637 F. App’x 603, 605, 608 (D.C. Cir. 2015) (evidence that supervisor “yelled

and screamed” at plaintiff during her employment was not sufficient to establish a hostile work

environment); Singh v. U.S. House of Representatives, 300 F. Supp. 2d 48, 56 (D.D.C. 2004)

(“Criticisms of a subordinate’s work and expressions of disapproval (even loud expressions of

disapproval) are the kinds of normal strains that can occur in any office setting.”). This case

presents no special circumstances that would warrant deviating from this authority. Cf. Ayissi-

Etoh v. Fannie Mae, 712 F.3d 572, 577 (D.C. Cir. 2013) (holding that alleged use of a “deeply

offensive racial epithet when yelling” at the plaintiff was sufficient to make out a hostile work

environment claim).

       Plaintiff’s allegation that on one occasion Mr. Monica demanded that Plaintiff work as the

only lead on a specific project, “yelling at her that he wanted only ‘one neck to choke,’” Pl.’s

Opp’n at 7; Mitchell Decl. ¶ 17, does not change the analysis. One isolated incident of threatening

behavior, particularly one that does not involve direct proof of discrimination, does not provide

sufficient support for her claim. See Baloch, 550 F.3d at 1195, 1199, 1201 (“[P]rofanity-laden

yelling” by supervisor on many occasions, including one instance where supervisor “threatened to

have [plaintiff] arrested, led out of the building in handcuffs, and jailed” were “not so ‘severe’ or

‘pervasive’ as to have changed the conditions of [the plaintiff’s] employment.”).

       As additional proof of hostility, Plaintiff offers that Mr. Monica and Mr. Kraemer, along

with Mr. Monica’s subordinates on certain occasions, removed some of Plaintiff’s responsibilities

and took actions to prevent her from being able to work on certain projects. Pl.’s Opp’n at 11–12.

As the court reads her Complaint and her opposition to this motion, these events primarily



                                                 14
comprise her retaliation claim, not her hostile work environment claim. In any event, even

considering these actions as part of the hostile work environment claim, her claim still falls short.

The removal of responsibilities generally does not support a hostile work environment cause of

action. See Veitch v. England, 471 F.3d 124, 130–31 (D.C. Cir. 2006) (holding that non-selection

for a desirable position, assignment to undesirable duties, sharing a small office, and being

criticized did not make out a hostile work environment claim); Hussain v. Gutierrez, 593 F. Supp.
2d 1, 7 (D.D.C. 2008) (finding no hostile work environment where plaintiff’s “job responsibilities

were continually changed and downgraded, and . . . she was not treated like a professional in that

she was asked to do tasks below her job title, [was] asked to sit in the reception area, and [was]

told how to organize her desk”); Allen v. Napolitano, 774 F. Supp. 2d 186, 206 (D.D.C. 2011)

(“Plaintiff’s frustration with . . . perceived interference with her job responsibilities amounts to

nothing more than typical employment grievances and ordinary workplace conflict.”).

       Because Plaintiff’s allegations, even read in the light most favorable to her, do not amount

to a hostile work environment as a matter of law, the court grants summary judgment on this claim

in favor of Defendant.

       C.      Retaliation

       Finally, the court turns to Plaintiff’s retaliation claim. Plaintiff argues that she faced

retaliation both in the form of her non-promotion to Assistant Director and by Defendant’s removal

of certain job responsibilities. The court already has addressed her retaliation claim for non-

promotion and therefore need not repeat that analysis here. As to her claim premised on the

removal of responsibilities, Defendant argues that Plaintiff (1) has not identified an adverse action,

(2) has not shown retaliatory intent, and (3) improperly relies on the same facts to establish both

retaliation and a hostile work environment. Def.’s Mot. at 17–20. Each argument lacks merit.



                                                 15
       Defendant first’s contention—that the removal of some job responsibilities is not an

adverse action, Def.’s Mot. at 17–18—is not supported by case law. “Whether a particular

reassignment of duties constitutes an adverse action for purposes of Title VII is generally a jury

question.” Czekalski v. Peters, 475 F.3d 360, 365 (D.C. Cir. 2007); see also Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 71 (2006) (holding that whether reassignment of responsibilities

constituted materially adverse action was question for jury); see also Houston, 680 F. Supp. 2d at

222    (“Because     a    reasonable     jury   could     find   that    Houston     suffered    from

diminished . . . responsibilities, Houston has provided sufficient evidence to establish that she has

suffered an adverse employment action.”) (cleaned up). Plaintiff has offered unrebutted evidence

of reduced duties to create a genuine dispute of fact as to the element of adversity.

       Defendant next asserts that Plaintiff has not established retaliatory intent. But the short

time that elapsed between Plaintiff’s protected activity and the retaliation she suffered is sufficient

to show causation at this stage. See Jones, 557 F.3d at 680 (“[W]e have repeatedly held that an

adverse action following closely on the heels of protected activity may in appropriate cases support

an inference of retaliation even when occurring years after the initial filing of charges.”); see also

Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007) (“Temporal proximity can indeed support

an inference of causation, but only where the two events are ‘very close’ in time.”) (internal

citations omitted). Plaintiff engaged in protected activity when she reported to Mr. Kraemer in

October of 2015 and to Mr. Kraemer and Mr. Hammond in December of 2015 that she was being

harassed by Mr. Monica and his subordinates based on her race and gender. See Harris v. D.C.

Water & Sewer Auth., 791 F.3d 65, 69 (D.C. Cir. 2015). Barely a month passed between Plaintiff’s

first protected action and the first instance of Mr. Kraemer acting to remove Plaintiff’s

responsibilities. Pl.’s Opp’n at 11 (“[I]n November [2015], Mr. Kraemer approved the exclusion



                                                  16
of Ms. Mitchell from the Enterprise Data Inventory Advisory Group.”). Mr. Kraemer took

additional actions in December of that year, including removing Plaintiff from another project

Plaintiff had been overseeing. Mitchell Decl. ¶ 34 (“On December 3, 2015, Jeffrey Monica sent

an email indicating that he and Mr. Kra[e]mer were removing my responsibility for the

modernization of nomenclature assignments and the enterprise taxonomy. Mr. Monica, with

Mr. Kraemer’s approval, moved it to his own supervision.”); Pl.’s Opp’n at 11 (“That day, Mr.

Kraemer also signed a memo supporting Mr. Monica’s intention to decide all ‘future planning for

MDRM coding and FEDnames/Nomenclature’ . . .”) (citing Pl.’s Ex. 13 at 6; Pl.’s Ex. 11). Such

a short time clearly meets the requirements for temporal proximity, which is sufficient to show

causation at this stage. See Singletary v. District of Columbia, 351 F.3d 519, 525 (D.C. Cir. 2003)

(concluding that whether causal connection existed where one month separated the denial of a

promotion and the filing of plaintiff’s appeal for employment discrimination was question for

finder of fact).

        Defendant’s arguments to the contrary are unavailing. First, Defendant contends that in

fact many months passed between the protected activity and the adverse event. Def.’s Mot. at 10

(“[A]ny claim based on temporal proximity fails because the June 2016 non-selection occurred

many months after plaintiff claims she engaged in protected activity in October 201[5]”). Not so.

As discussed, Plaintiff claims to have been stripped of responsibilities within a month of her first

complaint. Next, Defendant insists that “positive evidence beyond mere proximity is required to

defeat the presumption that the proffered explanations are genuine.” Id. (quoting Woodruff, 428

F.3d at 529). That is a correct statement of the law, but it applies only when the employer comes

forward with a non-discriminatory reason for the adverse action. Defendant has not done so here.

See Def.’s Mot.; Def.’s Reply. Thus, Plaintiff need only provide enough evidence of causation to



                                                17
make out her prima facie case, which she has done here based on temporal proximity.

See Hamilton, 666 F.3d at 1357 (“For purposes of establishing a prima facie case of retaliation,

temporal proximity can indeed support an inference of causation, but only where the two events

are very close in time.”) (cleaned up).

       Finally, Defendant asserts that Plaintiff’s retaliation claim fails because it relies upon some

of the same events that comprise her hostile work environment claim. See Def.’s Mot. at 19. That

argument suffers from two flaws. First, while there are a handful of examples of overlap between

the claims as articulated in the Complaint—the court counts only two—Plaintiff mostly alleges

separate instances of harassing conduct. Compare Compl. ¶ 9 with id. ¶ 11; see also Pl.’s Opp’n

at 4–9, 11–18. Second, nothing prevents Plaintiff at this stage from supporting alternative theories

of liability based on overlapping facts. It is therefore entirely appropriate for her to contend that

some of the same acts that she asserts were motivated by race or gender animus also were

retaliatory. Plaintiff’s retaliation claim may proceed to trial.

V.     CONCLUSION AND ORDER

       For the foregoing reasons, Defendant’s Motion for Summary Judgment is granted in part

and denied in part. The parties shall appear for a status hearing to discuss future proceedings on

January 9, 2019, at 2:30 p.m. in Courtroom 10.




Dated: December 24, 2018                               Amit P. Mehta
                                                       United States District Judge




                                                 18